DETAILED ACTION
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/10/2022 has been entered.
The Examiner further acknowledges the following:
Claims 1-3, 10-11, 14, and 18-22 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

New Rejections
Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 3 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 3 recites the method of claim 2, however claim 2 has been cancelled and therefore it is unclear which claim that claim 3 should depend from, see MPEP 6.18 section V which states that “ if the base claim has been cancelled, a claim which is directly or indirectly dependent thereon should be rejected as incomplete”. 
Claim 8 recites the method of claim 1, further comprising combining lidocaine hydrochloride USP monohydrate powder and prilocaine hydrochloride USP powder. It is unclear if the lidocaine hydrochloride USP monohydrate powder of claim 8 is a step of combining additional amount of lidocaine hydrochloride USP monohydrate powder or is the same lidocaine hydrochloride USP monohydrate powder of claim 1 because claim 1 already combines lidocaine hydrochloride USP monohydrate powder.  

Claim Rejections - 35 USC § 112(d)
Claims 3, 5, and 7  and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 recites that the compounded topical cream comprises between about 1% and about 4% lidocaine. The lidocaine in claim 1 is 2.5%, and claim 3 is not referring to lidocaine hydrochloride. Claim 3 does not further limit the lidocaine of claim 1 which is present at 2.5%. 
Claim 5 recites that the compounded cream comprises between about 1% and about 4% prilocaine. However, claim 1 recites a 2.5% prilocaine cream. Thus, claim 5 does not further limit the prilocaine of claim 1 which is present at 2.5%. 
Claim 7 recites that the topical cream comprises between about 1% and about 4% prilocaine. However, these amounts of prilocaine do not further limit claim 1 which has 2.5% prilocaine. 
Claim 9 recites that the compounded topical cream comprises between about 1% and about 5% lidocaine, and between about 1% and about  4% prilocaine. Claim 1 contains a 2.5% prilocaine, 2.5% lidocaine cream. Claim 9 does not further limit the prilocaine and lidocaine of claim 1 as it encompasses a broader range for the presence of prilocaine. 
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,278,508 (issued 3/22/2022).
 Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and that of Patent ‘508 both claim: compounding a cream which comprises mixing 2.5% lidocaine and 2.5% prilocaine cream, a lidocaine hydrochloride 4% topical solution and lidocaine hydrochloride USP monohydrate powder. The amount of lidocaine in the cream claimed in issued Patent ‘508 and instant claims is from 1-4% lidocaine. The claimed cream in Patent ‘508 and the instant claims further comprises combining prilocaine hydrochloride USP powder. Both the claims of Patent ‘508 and the instant claims can further comprise diclofenac sodium USP powder. The diclofenac in both the instant claims and the claims of Patent ‘508 is present at about 0.5% to 3% by weight and the prilocaine is present from amounts including between about 1% and about 4%. The instant claims and Patent’ 508 both claim combining xylitol, poloxamer or both, and wherein the method further combines parabens including methylparaben and propylparaben and a thickening agent including hydroxyethyl cellulose.  
Because Patent ‘508 further claims a 1.5% diclofenac sodium topical solution with DMSO at 45.5% by weight, the instant claims are rejected on the ground of nonstatutory double patenting and not statutory. 
Accordingly, instant claims 1 and 3-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,278,508.

Conclusion
Claims 1 and 3-14 are rejected and currently, no claims are allowed. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678.  The examiner can normally be reached on Monday-Friday 10:00am-6:30pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH ALAWADI/           Primary Examiner, Art Unit 1619